Judgment affirmed.

On an indictment for forgery the jury found the defendant guilty, and he moved in arrest of judgment on the ground that the instrument alleged to have been forged (see the head-note) was not calculated to deceive or defraud any one; it was not an unconditional promise to pay money or other thing of value ; the labor or work by defendant was of the essence of the order; the writing, if it showed anything, showed that Akens only agreed to pay the debt of another upon' certain conditions, and nothing in the face of the writing or indictment showed that the conditions had been complied with; and nothing appeared on the face of the writing showing that, if true and properly published, the party purporting to have executed it would have been bound, and no liability was created on its face. The motion was overruled.